Citation Nr: 1505618	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for status post left 5th metatarsal/tarsal//navicular fracture.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1996, from May 2002 to November 2002 and from January 2003 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO. In that decision, the RO reduced the Veteran's disability rating for the status post left 5th metatarsal/tarsal//navicular fracture from 30 percent to 20 percent effective from July 1, 2010.

The Veteran testified in a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in November 2014; a transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran's service-connected status post left 5th metatarsal/tarsal//navicular fracture was rated 30 percent disabling for more than five years when the RO, in an April 2010 rating decision, reduced the rating to 20 percent, effective July 1, 2010.
 
2. At the time of the April 2010 rating decision which reduced the rating for the Veteran's status post left 5th metatarsal/tarsal//navicular fracture, the evidence did not show that improvement in the service-connected disability would be maintained under the ordinary conditions of life.





CONCLUSION OF LAW

A 30 percent evaluation for status post left 5th metatarsal/tarsal//navicular fracture is restored. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (DC) 5283 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable with regard to the claim for restoration of the 30 percent rating for the status post left 5th metatarsal/tarsal//navicular fracture disability. Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

In this case, with regard to the status post left 5th metatarsal/tarsal//navicular fracture disability, the Veteran was notified of the proposal to reduce the rating of his status post left 5th metatarsal/tarsal//navicular fracture and that the reduction would result in a reduction in overall compensation payments to him in December 2009. The Veteran was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level and submitted such additional evidence. Thus, the April 2010 rating decision effectuating the reduction of the rating for the status post left 5th metatarsal/tarsal//navicular fracture disability was issued in compliance with applicable regulations.

In any event, restoration of the 30 percent rating for status post left 5th metatarsal/tarsal//navicular fracture is being granted. As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Analysis

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 30 percent rating for the Veteran's status post left 5th metatarsal/tarsal//navicular fracture was awarded effective February 17, 2004, and was reduced effective July 1, 2010, more than 5 years later. Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection status post left 5th metatarsal/tarsal//navicular fracture in an October 1998 rating decision. He was assigned a 10 percent disability rating (pursuant to DC 5284 [other foot injuries]), effective May 11, 1996. In an August 2004 rating decision, the disability was increased to 30 percent, effective February 17, 2004. In a July 2007 rating decision, the 30 percent disability rating was continued pursuant to DC 5283 (malunion of or nonunion of tarsal or metatarsal bones).

Under DC 5283, a 10 percent rating is assignable for moderate malunion of or nonunion of tarsal or metatarsal bones. A 20 percent rating is warranted for moderately severe malunion of or nonunion of tarsal or metatarsal bones. A 30 percent rating is assignable for severe malunion of or nonunion of tarsal or metatarsal bones. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

In continuing the 30 percent disability rating pursuant to DC 5283 in July 2007, the RO noted that a June 2007 VA examination report documented a diagnosis of fractured healing of the 5th metatarsophalangeal base and anterior calcaneus. The Veteran reported having painful motion along the lateral aspect of the foot with swelling of the foot. There was tenderness along the lateral aspect of the foot. It was noted that the Veteran had significant pain at the base of the 5th metatarsophalangeal and the lateral anterior calcaneus due to the recent fracture. He had not lost any time from work in the last 12 months; however, it was noted that his disability affected him occupationally and in the performance of his activities of daily living. He used a cane and a brace for the left foot. Additionally, VA outpatient treatment records showed the Veteran had continuous complaints of and treatment for left foot pain. The RO acknowledged that there was no evidence of malunion or nonunion of the tarsal or metatarsal bones (DC 5283); however, the Veteran's disability was rated by analogy (to DC 5283) because the functions affected, anatomical localization and symptoms were closely related.   

In the rating decision of April 2010, the RO reduced the evaluation of the Veteran's status post left 5th metatarsal/tarsal//navicular fracture from 30 percent to 20 percent, effective July 1, 2010. The reduction was based on the VA examination report of October 2009 (and VA treatment records dated through April 2010).

On VA examination in October 2009, the Veteran complained of progressively worsening lateral sided left foot pain. He reported that he had pain and stiffness (while standing, while walking) in the lateral foot. He was only able to stand for 15 to 30 minutes at a time and could walk further than a quarter of a mile but less than 1 mile. Orthotic insert offered only fair relief.  

Objectively, he demonstrated painful motion in forefoot pronation and tenderness in the lateral calcaneus and base of the 5th metatarsal.  He had 2 pigmented lesions on the dorsum of the foot. X-ray findings showed interval healing of the documented fractures (left 5th metatarsal). The diagnosis was status post left 5th metatarsal and calcaneus fractures with moderate residual disability. The disability was noted to have significant effect on the Veteran's occupation (security) in that he experienced weakness or fatigue and pain that had resulted in his being assigned different duties. Regarding his activities of daily living, his disability had moderate effect on the performance of chores, shopping and traveling and prevented him from engaging in exercise, sports or recreation.

A January 2010 podiatry follow-up note documents the Veteran's complaint of sharp pain along the lateral aspect of his left foot that woke him up at night sometimes. X-ray findings showed secondary degenerative changes from previous left foot fractures. The Veteran was advised on shoe gear and to limit bare foot ambulation. He was prescribed anti shox innersoles.

April 2010 podiatry follow-up note reflects the Veteran's complaint of a sharp tingling type pain along the lateral aspect of his left foot which woke him up at night. He reported that the anti shox innersoles have helped his feet feel better. An April 2010 administrative note documents, in pertinent part that the Veteran had chronic pain as a sequelae of his disability with daily mechanical pain with ambulation as well as nocturnal neuropathic quality symptoms in the foot. He used shoe inserts to decrease the pain and improve tolerance for weight-bearing activities. He used a cane to increase his base of support and walked with an antalgic gait.

November 2010 results of left foot MRI showed suspected periarticular erosion at the head of the fifth metatarsal bone and some degenerative changes in the foot, particularly at the base of the fifth metatarsal bone where there is a history of previous remote fracture. Tiny calcaneal spur was also noted.

In this case, the Board acknowledges that based on the examiner's assessment (status post left 5th metatarsal and calcaneus fractures with moderate residual disability) the examination documented above seems to show improvement in the Veteran's disability compared to the examiner's assessment (severe and progressive pain and disability, left foot, status post 1991 service-connected injury) documented in the April 2004 VA examination used to justify assignment of the increased, 30 percent rating for the for status post left 5th metatarsal/tarsal//navicular fracture. However, the Board notes that in the April 2010 rating decision that promulgated the reduction, while noting the improvement in the residual disability, the RO failed to consider whether the evidence made it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Here, the Veteran has consistently reported frequent and worsening symptoms of his disability that interfered with aspects of his occupational duties, resulted in assignment of different duties at work, affected his ability to perform routine tasks of daily living, and generally caused painful motion and tenderness in his left foot.  This evidence does not indicate that the improvement was maintained under the ordinary conditions of life. 

Given the above evidence, it cannot be stated that the weight of the evidence demonstrates with reasonable certainty that improvement had been maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344.  Accordingly, the rating for the Veteran's status post left 5th metatarsal/tarsal//navicular fracture is restored.


ORDER

Restoration of a 30 percent disability rating for status post left 5th metatarsal/tarsal//navicular fracture is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


